 Case 3:17-cv-01362 Document 1093 Filed 10/09/20 Page 1 of 2 PageID #: 30707



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                         CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

        Plaintiff,

v.                                         CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                                   ORDER

        Pending before the court is defendants’ motion to continue

the trial in this matter.      (ECF No. 1071).      That motion is

GRANTED and trial of this matter is CONTINUED until January 4,

2021.    The pretrial conference scheduled for October 13, 2020, is

CONTINUED until further order of the court.          By separate

Memorandum Opinion the court will explain its reasons for

granting defendants’ motion and set forth specific trial

protocols that will govern the rescheduled trial.
 Case 3:17-cv-01362 Document 1093 Filed 10/09/20 Page 2 of 2 PageID #: 30708



       The Clerk is directed to send copies of this Order to those

counsel of record who have registered to receive an electronic

NEF.

           IT IS SO ORDERED this 9th day of October, 2020.

                                  ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                      2
